     

Fi\|,in this `inform.ation'to identify the case:

bauer name Cam HUOHQ, inc.

 

United States Banl<ruptcy Court for the: Northem District of CA
(szara)

  
   
   
   
    

   

Case number (lf known); 18~42291

 

i:.\ Chec|< if this is an
amended filing

Official Form 207
Statement of Financial Affairs for Non-lndividua|s Fi|ing for Bankruptcy 04/16

 

The debtor must answer every question. |f more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

  
 

lncome

 

‘ 1. Gross revenue from business

 

 

 

 

 

 

 

 

 

 

 

n None
ldentify the beginning and ending dates of the debtor’s fiscal year, which Sources of revenue Gross revenue
may be a calendar year Checl< all that apply (before deductions and
exclusions)
From the beginning Of the Operating a business
fiscal year to firing data: From 01/1/2018 to Fiiing data g ether $ 9331913
ivlivi/ DD /YYYY 9/28/2018
For prior year: FrOrn 01/1/2017 tO 12/31/2017 Operating a business 1,430,131
Mr\/i/ DD / YYYY i/li\/I / DD /YYYY m Other $
For the year before that FrOm 01/1/2016 10 12/31/2016 Operating a business
i\/iivi / DD/YYYY iv\iv\/DD/YYYY m Other $ 11514»497
2. Non-business revenue
g include revenue regardless Of Whether that revenue is taxable. Non-business income may include interest, dividends, money collected
from |aWsuits, and royalties. List each source and the gross revenue for each separately Do not include revenue listed in line 1.
§ None
l
l Description of sources of revenue Gross revenue from each
f source
§ (before deductions and
i exclusions)
, From the beginning of the
l fiscal year to filing date: From to Filing date $
j iv\i\/I / DD/YYYY
l
l For prior year: From to
§ ivii\/\ / bn / YYYY Mivi/ DD / YYYY 5
l
For the year before that: Frorn to
l\/iM/Db/YYYY ivli\/i/DD/YYYY $
l
Orficial Form 207 Statement of Financial Affairs for Non-lndividuals Filing for Bankruptcy page 1 i

Case: 18-42291 Doc# 17 Filed: 10/14/18 Entered: 10/14/18 01:39:54 Page 1 of 4

 

Debtor

 

 

Officia| Form 207

3,1,

Cam Huong, lnc.

 

Name

Case number (ifknawn) 13~42291

List Certain Transfers Macle Before Fi|ing for Bankruptcy

 

 

i;l None

3. Certain payments or transfers to creditors within 90 days before filing this case

 

 

 

 

3.2.

4.1.

 

 

 

 

Creditor’s name and address Dates Tota| amount or value
D&T 8/10/18 $ 20,790.10
Crec|itor's name

1261 l\/lartin Ave
Street w

Santa Clara CA 95050 9/1/18
city stare ziP cada _#_

C&J 8/23/18 $ 15,539.73
Creditor's name

155 98th Ave
Street 9/11/18

Oakland CA 94603
city stare ziP code

lnsider’s name and address

lnsider's name

Dates

 

Street

 

 

City State ZIP COde

Relationship to debtor

 

lnsider's name

 

Street

 

 

City State ZlP Code

Re|ationship to debtor

 

Case: 18-42291

Total amount or value

List payments or transfers»»including expense reimbursements»-to any creditor, other than regular employee compensation, within 90
days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be
adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

Reasons for payment or transfer

 

Check all that apply

n Secured debt

n Unsecured loan repayments
Suppliers or vendors

i;i Services

n Other

\:l secured debt

n Unsecured loan repayments
Suppliers or vendors

i:l Services

U other

 

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within t year before filing this case on debts owed to an insider or
guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
$6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.)
Do not include any payments listed in line 3. insiders include officers, directors, and anyone in control of a corporate debtor and their relatives;
general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of
the debtor. 11 U.S.C.§101(31).

None

Reasons for payment or transfer

 

 

 

 

 

 

Statement of Financial Affairs for Non-lndividua|s Filing for Bankruptcy page 2

Doc# 17 Filed: 10/14/18 Entered: 10/14/18 01:39:54 Page 2 of 4

 

 

Debtor Cam HUOnQr lnC~ Case number (irknawn) 18‘4229`\

 

 

Name

 

 

  

5. Repossessions, foreclosures, and returns
List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
sold at a foreclosure sa|e, transferred by a deed in lieu of foreclosure or returned to the seller. Do not include property listed in line 6.

 

 

 

 

 

 

 

None

Creditor‘s name and address Description of the property Date Value of property
5.1.

$

Creditor’s name

Street

City State ZIP Code
5.2.

$

 

 

 

Creditor's na me

 

 

Street

 

 

 

City State Z|P Code

6. Setoffs

List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or othen/vise took anything from an accou
the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a det

None

Creditor’s name and address Description of the action creditor took Date action was Amount
taken

Creditor's name

 

Street

 

Last 4 digits of account number: XXXX~_

 

City State ZlP Code

Legal Actions or Assignments

tof

 

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
List the legal actions, proceedings investigations arbitrations, mediations, and audits by federal or state agencies in which the debtor
was involved in any capacity#within 1 year before filing this case.

 

 

 

 

 

 

 

 

 

 

 

 

n None
Case title Nature of case Court or agency’s name and address Status of case
7.‘l. ' X .
Gonzales V_ Cam Huong Labor Related Alameda Supenor Court Pandmg
Name n
On a eal
1225 Fallen Street pp
Case number Slreet i:i Concluded
RG18892554 Oal<land CA 94612
City State ZlP Code
Case title Court or agency’s name and address n P d_
en ing
7.2.
m On appeal
l\lame
n Concluded
Case number
Street
city slate ZlP code
Official Form 207 Statement of Financial Affairs for Non-lndividuals Filing for Bankruptcy page 3

Case: 18-42291 Doc# 17 Filed: 10/14/18 Entered: 10/14/18 01:39:54 Page 3 of 4

 

 

Debtor Cam HUODQ, lnC. Case number (rrl<nown> 18'42291

 

 

Narr\e

 

8. Assignments and receivership

List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

 

 

 

 

 

 

 

 

 

 

None
Custodian’s name and address Description of the property Value
35
Custodian's name
Case title Court name and address
Street
Name
Case number
City State Z|P Code Street
Date of order or assignment
City Sfate ZIP Code

 

m Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value
of the gifts to that recipient is less than $1,000

n None
Recipient’s name and address Description of the gifts or contributions Dates given Value
91 Stewart Chen Fundraiser 3/22/13 $ 1000

 

Recipient’s name

212 ch St. #103
Street

 

Oakland, CA 94607
City State Z|F’ Code

 

Recipient’s relationship to debtor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

55
9'2' Recipient’s name
Street
City State ZlF’ Code
1 Recipient’s relationship to debtor
Certain Losses
§ 10. All losses from fire, theft, or other casualty within 1 year before filing this case.
gi None
Description of the property lost and how the loss Amount of payments received for the loss Date of loss Value of proper
occurred lf you have received payments to cover the loss, for lost
j example, from insurance government compensation, or
j; tort liability, list the total received
List unpaid claims on Official Form 106A/B (Schedule A/B:
§ Assefs - Real and Persona/ Property).
§
$
Official Form 207 Statement of Financial Affairs for Non-lndividuals Filing for Bankruptcy page 4

Case: 18-42291 Doc# 17 Filed: 10/14/18 Entered: 10/14/18 01:39:54 Page 4 of 4

 

 

